Fish, J.
1. If no error be committed in admitting or rejecting evidence, and the verdict rendered is, under the law, demanded by the evidence, it is erroneous to grant a new trial; and this is so whether the instructions to the jury are or are not free from error. There was, in the present case, no error of the nature first above indicated.
2. Working in close proximity to a large, heavy, metallic shaft revolving at an exceedingly rapid rate of speed is so obviously attended with danger that the same should be apparent to any adult of ordinary common sense, in the least degree familiar with the operation of machinery of this kind ; and it is not, in such a case, incumbent upon an employer to give to an employee of the description above indicated any warning of the existence of such danger. See McDaniel v. Acme Brewing Co., 113 Ga. 80, and cases there cited.
Argued November 23,
Decided December 13, 1901.
Action for damages. Before Judge Butt. Muscogee superior court. July 13, 1901.
Little & Battle, for plaintiff in error.
Hatcher & Carson, contra.
3. Applying the foregoing rules to the evidence in the record, the trial judge erred in granting the plaintiff a new trial.

Judgment reversed.


All the Justices concurring.